         Case:19-17633 Doc#:5 Filed:09/04/19                   Entered:09/04/19 01:08:09 Page1 of 6


                                  UNITED STATES BANKRUPTCY COURT
                                           District of Colorado

                                                                            Case No. _____________________
                                                                                     19-17633
In re PetroShare Corp.                                                      Chapter      11
                                            Debtor(s)

                                  LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with Rule 1007(a)(3)

Name and last known address or place of business Security Class             Number of Securities Kind of Interest
of holder

A M GAS MARKETING CORP                                  Common Stock        100,000                 Equity Interest
AL FOLEY                                                Common Stock        93,574                  Equity Interest
ALAN BUDD ZUCKERMAN                                     Common Stock        47,416                  Equity Interest
ALISON J WEST                                           Common Stock        40,000                  Equity Interest
ANDREW P CALERICH                                       Common Stock        93,574                  Equity Interest
ANITA MARSHALL                                          Common Stock        10,000                  Equity Interest
ANTON WETHERBEE                                         Common Stock        10,000                  Equity Interest
ASI CAPITAL INCOME FUND LLC                             Common Stock        93,574                  Equity Interest
ASI CAPITAL LLC                                         Common Stock        66,812                  Equity Interest
AVERY ELLIS LLC                                         Common Stock        200,000                 Equity Interest
BATTLE MOUNTAIN INVESTMENTS LLC                         Common Stock        35,000                  Equity Interest
BBAM COLORADO LP MERILEE BAIRD GEN PTR                  Common Stock        150,000                 Equity Interest
BBAM VIRGINIA LP                                        Common Stock        150,000                 Equity Interest
BCS CAPITAL LLC                                         Common Stock        9,357                   Equity Interest
BETH ANN REID LIVING TRUST                              Common Stock        181,818                 Equity Interest
BILL M CONRAD                                           Common Stock        793,574                 Equity Interest
BILL M CONRAD                                           Common Stock        800,000                 Equity Interest
BRIAN MCMAHON                                           Common Stock        46,787                  Equity Interest
CAROL A FOLEY                                           Common Stock        10,000                  Equity Interest
CEDE & CO                                               Common Stock        12,511,243              Equity Interest
CFI FUND LLC                                            Common Stock        50,000                  Equity Interest
CHELSEA WALLACE                                         Common Stock        14,000                  Equity Interest
CHRISTOPHER LISSY                                       Common Stock        2,500                   Equity Interest
CHRISTOPHER N DILAPO                                    Common Stock        35,000                  Equity Interest
CHRISTOPHER PUSEY                                       Common Stock        46,787                  Equity Interest
CLAUDE BERRECKMAN                                       Common Stock        18,182                  Equity Interest
CRAIG KHOLOS                                            Common Stock        5,000                   Equity Interest
CULLEN M SCHAAR                                         Common Stock        25,000                  Equity Interest
CYNTHIA G JONES                                         Common Stock        100,000                 Equity Interest
DAREK BARNES &;ANNA BARNES JTTEN                        Common Stock        25,000                  Equity Interest
DAVE PRESTON                                            Common Stock        10,000                  Equity Interest
DAVID A PATTERSON                                       Common Stock        10,000                  Equity Interest
DAVID A WELTON &;STEPHANIE K WELTON JT TEN              Common Stock        46,787                  Equity Interest
DAVID EARL MAYNARD                                      Common Stock        50,000                  Equity Interest
DAVID FOLEY &;TIFFANY FOLEY JTTEN                       Common Stock        150,000                 Equity Interest



Page 1 of 6
List of Equity Security Holders
         Case:19-17633 Doc#:5 Filed:09/04/19               Entered:09/04/19 01:08:09 Page2 of 6




In re PetroShare Corp.                                              Case No. __________________
                                                                             19-17633
                                        Debtor(s)

                                  LIST OF EQUITY SECURITY HOLDERS
                                           (Continuation Sheet)


Name and last known address or place of business Security Class     Number of Securities Kind of Interest
of holder
DAVID KENNEDY                                    Common Stock       5,000                Equity Interest
DAVID KERR                                          Common Stock    93,574               Equity Interest
DAVID WILDER                                        Common Stock    50,000               Equity Interest
DAVID WITSELL (#131)                                Common Stock    160,000              Equity Interest
DAVID WITSELL (#56)                                 Common Stock    17,000               Equity Interest
DAWN LISSY                                          Common Stock    2,500                Equity Interest
DENNIS ARENDS                                       Common Stock    122,000              Equity Interest
DENNIS P NIKITOW                                    Common Stock    5,000                Equity Interest
DEVIN L BROWN                                       Common Stock    35,089               Equity Interest
DEWEY L WILLIAMS                                    Common Stock    50,000               Equity Interest

DEWEY L WILLIAMS PROFIT SHARING PLAN &;TRUST        Common Stock    50,000               Equity Interest
DEWEY L WILLIAMS PSP & TRUST                        Common Stock    60,000               Equity Interest
DOUGLAS R HARRIS                                    Common Stock    25,000               Equity Interest
DOUGLAS R HARRIS & KERRY HARRIS JTTEN               Common Stock    93,574               Equity Interest
EDGAR ARTHUR BROWN                                  Common Stock    200,000              Equity Interest
FRANK L JENNINGS                                    Common Stock    67,823               Equity Interest
FREDERICK J WITSELL                                 Common Stock    2,781,818            Equity Interest
FREDO P KILLING                                     Common Stock    146,787              Equity Interest
GARY C HUBER                                        Common Stock    196,787              Equity Interest
GARY E MINTZ                                        Common Stock    11,697               Equity Interest
GREENWOOD ENERGY LLC                                Common Stock    84,269               Equity Interest
GREGORY A PATTERSON &;JULIA K PATTERSON
JTTEN                                               Common Stock    45,455               Equity Interest
HUGH JESSIMAN                                       Common Stock    10,000               Equity Interest
IAN P HARDEN & KIMBERLY S HARDEN JTTEN              Common Stock    25,000               Equity Interest
JAMES BISPING                                       Common Stock    23,160               Equity Interest
JAMES GREENWELL                                     Common Stock    23,394               Equity Interest
JAMES H SINCLAIR                                    Common Stock    118,574              Equity Interest
JANELLE L HENDERSON &;STEPHEN C PALMER
JTWROS                                              Common Stock    50,000               Equity Interest
JASON DAVID REID                                    Common Stock    17,250               Equity Interest
JAY BADRY                                           Common Stock    5,000                Equity Interest
JEANNE DAVID                                        Common Stock    10,000               Equity Interest
JESSE SPEICHER                                      Common Stock    9,406                Equity Interest
JIM DANDY INVESTMENT CO LLC                         Common Stock    45,455               Equity Interest
JOE GLASSER                                         Common Stock    5,000                Equity Interest
JOE P GALLEGOS &;MARIANNE GALLEGOS JTTEN            Common Stock    20,000               Equity Interest
JOHN CARPENTER                                      Common Stock    22,500               Equity Interest
JOHN M ALLEN                                        Common Stock    25,000               Equity Interest



Page 2 of 6
List of Equity Security Holders
         Case:19-17633 Doc#:5 Filed:09/04/19               Entered:09/04/19 01:08:09 Page3 of 6




In re PetroShare Corp.                                              Case No. ____________________
                                                                             19-17633
                                        Debtor(s)

                                  LIST OF EQUITY SECURITY HOLDERS
                                           (Continuation Sheet)

Name and last known address or place of business Security Class     Number of Securities Kind of Interest
of holder
JOHN WILSON                                         Common Stock    10,000               Equity Interest
JON B KRULJAC                                       Common Stock    168,314              Equity Interest
JONATHAN K DILAPO                                   Common Stock    1,000                Equity Interest
JOSEPH DRYSDALE                                     Common Stock    25,000               Equity Interest
JOSEPH KIMMEL                                       Common Stock    10,000               Equity Interest
JOSHUA MILLER                                       Common Stock    8,300                Equity Interest
JUDAH REGENSTREIF                                   Common Stock    70,000               Equity Interest
JULIA K PATERSON                                    Common Stock    17,250               Equity Interest
JUSTIN BORUS                                        Common Stock    22,727               Equity Interest
KBLM                                                Common Stock    55,500               Equity Interest
KELLEN F WITSELL                                    Common Stock    25,000               Equity Interest
KENNETH W SCHMIDT JR.                               Common Stock    46,787               Equity Interest
KENT J LUND &;ELIZABETH A LUND JTWROS        Common Stock           13,636               Equity Interest
KERRY WILLINGHAM & DEBORAH WILLINGHAM;LIVING
TRUST                                        Common Stock           10,000               Equity Interest
KEVIN BROWNE &;JESSICA BROWNE                       Common Stock    25,000               Equity Interest
KEVIN HENNINGS                                      Common Stock    50,000               Equity Interest
KEYS OF THE KINGDOM                                 Common Stock    15,000               Equity Interest
KINGDOM BUILDING LEADERSHIP MINISTRIES              Common Stock    50,000               Equity Interest
KINGDOM BUILDING LEADERSHIP MINISTRIES              Common Stock    411,700              Equity Interest
KLAUS H WEISENBERG                                  Common Stock    28,072               Equity Interest
KYLE WORSHAM                                        Common Stock    27,500               Equity Interest
LIFETIME PARTNERS LLC                               Common Stock    50,000               Equity Interest

LISSY CHILDREN'S TRUST;FBO RYAN LISSY UTD 1 5 09 Common Stock       2,500                Equity Interest
LISSY CHILDREN'S TRUST;FBO TYLER MACKENZIE
LISSY UTD 1 5 09                                 Common Stock       2,500                Equity Interest
MARGARET M BATHGATE                                 Common Stock    28,072               Equity Interest
MARIO JOSEPH MAPELLI                                Common Stock    18,715               Equity Interest
MEGHAN GRIMES                                       Common Stock    12,031               Equity Interest
MELISSA TEMPLE                                      Common Stock    12,542               Equity Interest
MICAH POISAL                                        Common Stock    1,000                Equity Interest
MICHAEL B OWENS                                     Common Stock    45,455               Equity Interest
MICHAEL S BARISH                                    Common Stock    93,574               Equity Interest
MILTON D MCKENZIE                                   Common Stock    661,000              Equity Interest
NANCY J FOLEY                                       Common Stock    10,000               Equity Interest
NFSC INC PSP                                        Common Stock    20,000               Equity Interest
ORVAL LEE SEAMAN JR &;YVONNE DEE SEAMAN JT
TEN                                                 Common Stock    93,574               Equity Interest
PAT HYLAND &;BERNIE HYLAND JTTEN                    Common Stock    10,000               Equity Interest
PAUL D MANISCALCO                                   Common Stock    53,801               Equity Interest




Page 3 of 6
List of Equity Security Holders
         Case:19-17633 Doc#:5 Filed:09/04/19               Entered:09/04/19 01:08:09 Page4 of 6




In re PetroShare Corp.                                              Case No. ____________________
                                                                             19-17633
                                        Debtor(s)

                                  LIST OF EQUITY SECURITY HOLDERS
                                           (Continuation Sheet)

Name and last known address or place of business Security Class     Number of Securities Kind of Interest
of holder
PENSCO TRUST COMPANY CUST FBO;ROBERT T
BULL IRA                                            Common Stock    60,000               Equity Interest
PENSCO TRUST COMPANY FBO;RICHARD MOREAN             Common Stock    100,000              Equity Interest
PETROLEUM EXPLORATION & MANAGEMENT LLC              Common Stock    187,148              Equity Interest
PROVIDENCE ENERGY OPERATORS LLC                     Common Stock    250,000              Equity Interest
RANDY SCHOLL &;MARGARET E SCHOLL TEN COM            Common Stock    136,364              Equity Interest
RBC CAPITAL MARKETS LLC CUST FBO;NICHOLAS
ARTHUR IRA                                          Common Stock    46,787               Equity Interest
RBC CAPITAL MARKETS LLC CUST FBO;NICHOLAS
ARTHUR ROTH IRA                                     Common Stock    46,787               Equity Interest
RDA REALTY LLC                                      Common Stock    23,394               Equity Interest
REBECCA L BADRY &;JAY W BADRY JTTEN                 Common Stock    5,000                Equity Interest
RICHARD M IRVINE                                    Common Stock    46,787               Equity Interest
ROBERT C LOMBARDI &;CYNDY L KRAFT JTTEN             Common Stock    100,000              Equity Interest
ROBERT M CHEVALIER &;ELIZABETH M CHEVALIER
JTTEN                                               Common Stock    9,000                Equity Interest
ROBERT MCGANN                              Common Stock             23,394               Equity Interest
ROBERT THEODORE BULL &;ANDREA COLETTE BULL
JTTEN                                      Common Stock             35,000               Equity Interest
RODNEY D CERNY                                      Common Stock    27,273               Equity Interest
ROTEK FOUNDATION                                    Common Stock    15,000               Equity Interest
ROYALE INVESTMENTS LLC                              Common Stock    30,000               Equity Interest
RUSS JONES                                          Common Stock    100,000              Equity Interest
RYAN CARLSON                                        Common Stock    34,980               Equity Interest
RYAN J WITSELL                                      Common Stock    25,000               Equity Interest
SAMI GARDNER                                        Common Stock    9,406                Equity Interest
SAMUEL W HUEBNER                                    Common Stock    9,825                Equity Interest
SCOTT C CHANDLER                                    Common Stock    48,394               Equity Interest
SHIRLEY H WITSELL                                   Common Stock    50,000               Equity Interest
STEPHEN J FOLEY                                     Common Stock    93,574               Equity Interest
STEPHEN PALMER                                      Common Stock    50,000               Equity Interest
STEVE BARRIOS                                       Common Stock    110,000              Equity Interest
STEVE FOLEY                                         Common Stock    1,545,000            Equity Interest
STEVEN K GARRISON                                   Common Stock    35,000               Equity Interest
TED BULL &;ANDREA BULL JTTEN                        Common Stock    30,000               Equity Interest
THOMAS D WOLF                                       Common Stock    11,790               Equity Interest
THOMAS P BRENNAN                                    Common Stock    20,000               Equity Interest
THOMAS P BRENNAN LIVING TRUST                       Common Stock    46,787               Equity Interest
THOMAS P BRENNAN TTEE THOMAS P BRENNAN;LIV
TR U/A DTD 11/9/15                                  Common Stock    100,000              Equity Interest
TODD RYAN BURMEISTER                                Common Stock    23,160               Equity Interest
TRENT WIESEN &;NATALIE WIESEN JTTEN                 Common Stock    150,000              Equity Interest



Page 4 of 6
List of Equity Security Holders
         Case:19-17633 Doc#:5 Filed:09/04/19                Entered:09/04/19 01:08:09 Page5 of 6




In re PetroShare Corp.                                               Case No. ____________________
                                                                              19-17633
                                         Debtor(s)

                                  LIST OF EQUITY SECURITY HOLDERS
                                           (Continuation Sheet)

Name and last known address or place of business Security Class      Number of Securities Kind of Interest
of holder
TY CHANTRY KLIKUS                                    Common Stock    15,000               Equity Interest
US BANK FBO MICHAEL S BARISH IRA;ROLLOVER            Common Stock    233,935              Equity Interest
VERNE P COLLIER                                      Common Stock    250,000              Equity Interest
VICKI EDWARDS BARONE                                 Common Stock    18,715               Equity Interest
VICTOR E LOITZ                                       Common Stock    60,000               Equity Interest
WAYNE L LAUFER REVOCABLE TRUST                       Common Stock    467,870              Equity Interest
WILLIAM ASBURY                                       Common Stock    10,000               Equity Interest
WILLIAM B LLOYD                                      Common Stock    145,000              Equity Interest
WILLIAM B LLOYD &;JANNA B LLOYD JT TEN               Common Stock    93,574               Equity Interest
WILLIAM E SKEITH                                     Common Stock    55,000               Equity Interest
WILLIAM GLEN SMITH                                   Common Stock    15,000               Equity Interest
WILLIAM R GIVAN                                      Common Stock    46,787               Equity Interest

WILLIAM T AHLBORG JR LIVING TRUST;DTD 12 29 97       Common Stock    37,430               Equity Interest
YVONNE STUMPFF                                       Common Stock    5,000                Equity Interest




Page 5 of 6
List of Equity Security Holders
         Case:19-17633 Doc#:5 Filed:09/04/19                        Entered:09/04/19 01:08:09 Page6 of 6




In re PetroShare Corp.                                                             Case No. 19-17633
                                                                                            ____________________
                                                Debtor(s)

                                     LIST OF EQUITY SECURITY HOLDERS
                                              (Continuation Sheet)
Name and last known address or place of business Security Class                   Number of Securities Kind of Interest
of holder

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.




             September 4 2019
Date: __________________,                                   Signature _________________________________________
                                                                      /s/ Frederick J. Witsell
                                                                                    Frederick J. Witsell


Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both. 11
U.S.C Sections 152 and 371




Page 6 of 6
List of Equity Security Holders
